DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 5/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,456,550 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please amend the following claims:

10. (Currently amended) A method according to claim 1, wherein said monitoring occurs after between 20-40 of the odor dispersions.

20. (Currently Amended) A device according to claim 13, wherein the controller is configured to instruct  said odor dispersion, thereby preventing snoring by the user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method of reducing a probability of snoring, the method comprising: monitoring, using a detector, whether physiological characteristics of the patient during the sleeping period are influenced by a dispersed odor on the breath of the patient.  This limitation in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a method of reducing a probability of snoring, the method comprising: changing in view of the monitored characteristics, during said sleeping period: (i) the odorant dispersed; (ii) the frequency of dispersion of said odor; or (iii) the dose of odor dispersed.  This limitation in combination with the rest of the limitations in claim 7 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a method of reducing the probability of non-apnea snoring comprising: monitoring, using a detector, whether physiological characteristics of the patient during the sleeping period are influenced by a dispersed odor on the breath of the patient. This limitation in combination with the rest of the limitations in claim 11 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a device for reducing a probability of snoring during sleep, the device comprising: a memory including a table of odorants and their affect on user's respiration, and wherein the controller instructs the type, dose and frequency of dispersion according to information in said table. This limitation in combination with the rest of the limitations in claim 13 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785